Citation Nr: 9934427	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  A notice of disagreement as to that decision 
was received in June 1997, a statement of the case was issued 
in July 1997, and a substantive appeal was received in July 
1997.  In August 1997, the veteran requested a Board hearing, 
but he withdrew this request in March 1999.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
December 1967 to December 1968.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's claimed PTSD stressors have not been 
verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, subsequent to the March 1999 
supplemental statement of the case (SSOC), the veteran 
submitted additional evidence consisting of VA medical 
records, together with a statement waiving his right to RO 
consideration and the issuance of an SSOC prior to the Board 
adjudicating his claim. See 38 C.F.R. §§ 19.31, 19.37, 
20.1304.  The Board notes that the VA records in question are 
essentially duplicates of record already considered by the 
RO.  

The Board finds the veteran's PTSD claim well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he is found 
to have presented a claim which is plausible, in that a 
diagnosis of PTSD has been rendered which relates that 
disability to inservice stressors reported by the veteran.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Noting 
the VA examinations afforded the veteran and the RO's several 
attempts to obtain verification of the claimed stressors, the 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In other words, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  If the VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If, however, the VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence which corroborate 
the veteran's testimony or statements.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

VA's General Counsel has indicated that the ordinary meaning 
of "engaged in combat with the enemy," requires that the 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  Such a determination is to be made on a 
case-by-case basis.  VAOPGCPREC 12-99 (October 18, 1999). 

The veteran's DD 214 and DA 20 indicate he served in the 
Republic of Vietnam from December 1967 to December 1968, with 
a military occupation specialty of field artilleryman.  The 
veteran's DA 20, as noted by the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), is incomplete as to 
his actual duties in Vietnam.  The Board does not that the DA 
20 does list several campaigns in Vietnam, but no particulars 
are provided and the general references to campaigns are not 
in themselves conclusive evidence of combat participation.  
Looking to other records, the Board notes that service 
medical records do not include any clear references to 
combat.  Such records do show that in May 1968 the veteran 
was assigned a temporary medical profile due to a bilateral 
sensorineural hearing loss, which profile indicated he was to 
have no assignment involving habitual or frequent exposure to 
loud noises or firing weapons.  This profile was made 
permanent in July 1968.  There is no indication in the 
medical or personnel records as to what duties he was put 
after May 14, 1968.  His DD Form 214 shows that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal with 4 Bronze Service Stars, and the Vietnam 
Campaign Medal.  These awards do not per se indicate the 
veteran engaged in combat with the enemy in Vietnam.  

The RO determined the veteran did not engage in combat with 
the enemy and submitted his claimed stressors to USASCRUR.  
The veteran has contended in a July 1995 stressor statement 
and during his VA examinations that he observed a United 
States C-130 cargo plane crash, killing all aboard; that he 
saw a lieutenant killed; that he saw a Viet Cong soldier 
killed; that he saw a comrade getting his leg "blown up"; 
that he saw a comrade get hit by a mortar round which didn't 
explode, but went right through him, killing him; and that he 
was in places where he was under rocket and mortar attack.  
The veteran has never been able to supply names or dates, 
however; thus, there was not sufficient information to submit 
to the USASCRUR for verification of those stressors, and they 
have not been verified.

An October 1997 letter from the USASCRUR enclosed various 
records, including Operational Reports - Lessons Learned (OR-
LL) and other reports from the 1st Cavalry Division and for 
the An Khe area where the veteran indicated that his unit was 
located, for the period from November 1967 to January 1969.  
While such records do refer to certain combat incidents, 
nothing in the records confirm any of the specific claimed 
stressors or show that the veteran was himself engaged in 
combat.  While the veteran may have been assigned to a unit 
in an area where combat incidents have been documented, the 
mere presence in such a combat zone does not in itself show 
that he was engaged in combat. 

The Board is thus presented with a situation where there are 
no service records, medical records, operational reports, nor 
any other evidence, such as statements from fellow 
servicemen, which support the claimed stressors.  The 
USASCRUR has been unable to confirm any of the veteran's 
claimed stressors, or to confirm he engaged in combat with 
the enemy.  Accordingly, the Board finds that the veteran did 
not engage in combat with the enemy, and that his claimed 
stressors have not been verified.  See Moreau, supra; 
Dizoglio, supra; Doran, supra; Zarycki, supra.

Thus, while various VA psychiatric examination reports have 
diagnosed PTSD, and related PTSD to the Vietnam stressors 
reported by the veteran during those examinations, those 
reports are inadequate to satisfy the requirements for 
service connection for PTSD.  A diagnosis of PTSD, related to 
service, based upon an examination which relied on an 
unverified history, is inadequate.  Cohen, 10 Vet. App. at 
140; West v. Brown, 7 Vet. App. 70, 77 (1994).

In sum, based on the record as it stands, the Board is 
compelled to find that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
What is missing in this case is evidence to support the 
claimed stressors.  The veteran's apparent inability to 
furnish specific names of the individuals who he claims were 
injured or killed and more specific dates and locations has 
hindered the RO's attempts to obtain verification of the 
stressful incidents.  In reaching this decision the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

